     Case 1:19-cv-00858-PLM-PJG ECF No. 5 filed 10/25/19 PageID.18 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



JUSTINA RETTELLE,

              Plaintiff,                             Hon. Paul L. Maloney

v.                                                   Case No. 1:19-CV-858

GRETCHEN WHITMER, et al.,

            Defendants.
_________________________________/

                           REPORT AND RECOMMENDATION

        Plaintiff initiated this action on October 18, 2019, against Gretchen Whitmer,

the Michigan Attorney General, the Department of the Michigan Attorney General,

and the Lansing Police Department.        (ECF No. 1).    Because Plaintiff has been

permitted to proceed as a pauper, (ECF No. 4), the Court has reviewed Plaintiff s

complaint pursuant to 28 U.S.C.      1915(e)(2) to determine whether it is frivolous,

malicious, or fails to state a claim upon which relief can be granted. For the reasons

articulated herein, the undersigned recommends that Plaintiff’s complaint be

dismissed.

                                  BACKGROUND

        In her complaint, Plaintiff alleges the following. In September, Plaintiff and

her children were walking down the street when unidentified “workers” threatened

to break Plaintiff’s daughter’s legs.   Plaintiff reported this incident to “the city’s
                                            1
  Case 1:19-cv-00858-PLM-PJG ECF No. 5 filed 10/25/19 PageID.19 Page 2 of 4



Peacemaker.” Unidentified people continue to stalk and slander Plaintiff, engage in

“ritual abuse” of Plaintiff and her children, and “mak[e] racist remarks under their

breath.”    Plaintiff has suffered harassment at a bus station and once had an

unidentified law enforcement officer tell her that he would “hang [her] in a jail cell.”

Plaintiff reported this conduct to the Federal Bureau of Investigation, which “did

nothing.” On another occasion, a court officer called Plaintiff a “snitch” when she

testified in a matter involving her ex-boyfriend. The Ku Klux Klan has also been

“trying to kill members.” Plaintiff alleges that her constitutional rights have been

violated for which she seeks four billion dollars in damages.

                                  LEGAL STANDARD

        A claim must be dismissed for failure to state a claim on which relief may be

granted unless the [f]actual allegations [are] enough to raise a right for relief above

the speculative level on the assumption that all of the complaint s allegations are

true.    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). As the Supreme

Court more recently held, to avoid dismissal, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard is not akin

to a probability requirement, but it asks for more than a sheer possibility that a

defendant has acted unlawfully.         If the complaint simply pleads facts that are

merely consistent with a defendant s liability, it stops short of the line between




                                               2
  Case 1:19-cv-00858-PLM-PJG ECF No. 5 filed 10/25/19 PageID.20 Page 3 of 4



possibility and plausibility of entitlement to relief.     Id.   As the Court further

observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed
             with nothing more than conclusions.            Second, only a
             complaint that states a plausible claim for relief survives a
             motion to dismiss. . .Determining whether a complaint states
             a plausible claim for relief will, as the Court of Appeals
             observed, be a context-specific task that requires the
             reviewing court to draw on its judicial experience and common
             sense. But where the wellpleaded facts do not permit the court
             to infer more than the mere possibility of misconduct, the
             complaint has alleged - but it has not show[n] - that the
             pleader is entitled to relief.

Id. at 678-79 (internal citations omitted).

                                     ANALYSIS

      While Plaintiff’s allegations are certainly disturbing, the Court cannot ignore

the fact that Plaintiff has failed to assert any factual allegations against any named

individual. Instead, Plaintiff makes allegations against unidentified persons and

asserts vague legal conclusions.     Simply put, Plaintiff has failed to allege facts

against any Defendant that state a claim on which relief may be granted.

                                   CONCLUSION

      For the reasons discussed herein, the undersigned recommends that Plaintiff s

complaint be dismissed pursuant to 28 U.S.C.      1915(e)(2).
                                              3
  Case 1:19-cv-00858-PLM-PJG ECF No. 5 filed 10/25/19 PageID.21 Page 4 of 4



      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                   Respectfully submitted,


DATE: OCTOBER 25, 2019                             /S/ PHILLIP J. GREEN
                                                   PHILLIP J. GREEN
                                                   U.S. MAGISTRATE JUDGE




                                            4
